Citation Nr: 0812141	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
veteran's right knee, status post total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The veteran's file was subsequently 
transferred to the RO in Reno, Nevada.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in February 2008.

The Board further notes that, during the veteran's February 
2008 Board hearing, the matter of total disability due to 
individual unemployability (TDIU) was raised.  Following the 
completion of the directives of the following REMAND, the RO 
should develop the veteran's TDIU claim accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's February 2008 Board hearing, the veteran 
testified that his service connected right knee, status post 
total knee arthroplasty, had worsened since his last VA 
examination in June 2005.  He noted increased pain, daily 
swelling, a decrease in range of motion, locking, and 
instability.  He also testified that a recent bone scan had 
shown loosening of the prosthetic device.  Indeed, a copy of 
a January 2008 bone scan report, submitted at the time of the 
hearing, was suspicious of either prosthetic loosening or a 
possible infection.  A February 2008 clinical note appears to 
have narrowed the diagnosis to prosthetic loosening.


VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  In light of the apparent 
changes/worsening of the veteran's right knee disability, an 
additional VA examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claims for an increased 
rating for his service-connected right 
knee, status post total knee arthroplasty, 
he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity and the 
effect that worsening has on his 
employment and daily life.  Examples of 
the types of medical and lay evidence that 
the veteran may submit should also be 
included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.71a,  specifically 
Diagnostic Codes 5055, 5256, 5261, and 
5262.
 
2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his service-connected right knee disorder.  
Of particular interest are medical records 
from Las Vegas VAMC, from 2007 to present.  
If these records do not exist or are 
otherwise unavailable, that should be 
noted and associated with the veteran's 
claims file.

3.  Following the receipt of these 
records, to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an orthopedic examination to 
assess the current severity of his 
service-connected right knee, status post 
total knee arthroplasty.  The RO should 
advise the veteran that failure to report 
for a scheduled VA examination without 
good cause may have adverse consequences 
for his claim.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished. 

The examination must include range of 
motion findings for the right knee, and 
any other test deemed necessary by the 
examiner.  The examiner is asked to 
identify and describe right knee 
symptomatology, including any functional 
loss associated with the service-connected 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

Finally, the examiner should opine as to 
whether the veteran is unemployable solely 
as a result of his service-connected 
disability.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

